                    UNITED STATES DISTRICT COURT
            WESTERN DISTRICT OF TENNESSEE
                  EASTERN DIVISION

WADE’S MATTRESS SUPERSTORE,                JUDGMENT IN A CIVIL CASE
ET AL.,

      Plaintiffs,

vs.

ACUITY, A MUTUAL INSURANCE,                CASE NO: 18-1095-STA-egb
COMPANY,

      Defendant.



DECISION BY COURT. This action came to consideration before the
Court. The issues have been considered and a decision has been
rendered.

IT IS SO ORDERED AND ADJUDGED that in accordance with the Order
of Dismissal entered on October 17, 2018, this cause is hereby
DISMISSED with prejudice.




                                           APPROVED:


s/ S. Thomas Anderson
CHIEF JUDGE UNITED STATES DISTRICT COURT
DATE: 10/17/2018                    THOMAS M. GOULD
                                    Clerk of Court

                                           s/Maurice B. BRYSON

                                    (By)    Deputy Clerk
